PER CURIAM:
This claim was submitted to the Court upon the Notice of Claim and the Answer filed by respondent.
Claimant seeks recovery for a pro rata annual increment increase which he earned during the 1988-89 Fiscal Year. Claimant retired during this fiscal year and was not compensated for the pro rata annual increment which he earned from July 1, 1988 through December 31, 1988, in the amount of $378.00.
The Court has previously considered the issue in this claim and determined that claimant is entitled to an award for his pro rata share of the annual incremental salary increase earned during the 1988-89 Fiscal Year. See Roberts v. Div. of Health, CC-90-270, Unpublished Opinion issued January 25, 1991.
In view of the foregoing the Court makes an award to claimant in the amount of $378.00.
Award of $378.00.